      Case 3:19-cv-00530-KHJ-FKB Document 47 Filed 02/23/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION


JIMMY LAMONT ROBERTS, #129443                                            PLAINTIFF


V.                                       CIVIL ACTION NO. 3:19-CV-530-KHJ-FKB


MANAGEMENT & TRAINING CORPORATION                                      DEFENDANT


            ORDER ADOPTING REPORT AND RECOMMENDATION

      Before the Court is the Report and Recommendation of United States

Magistrate Judge F. Keith Ball. [44]. The Report recommends that the Court grant

Defendant Management & Training Corporation’s (“MTC”) Motion for Summary

Judgment [40]. Written objections to the Report were due by February 16, 2021.

Plaintiff Jimmy Lamont Roberts timely filed objections.

      The Court reviews de novo the portions of the Magistrate’s Report to which

Roberts objects, 28 U.S.C. § 636(b)(1), while the remaining portions are subject to a

“clearly erroneous, abuse of discretion and contrary to law” standard of review.

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989). The Court, however, is

not “required to reiterate the findings and conclusions of the magistrate judge.”

Koetting v. Thompson, 995 F.2d 37, 40 (5th Cir. 1993) (citing Nettles v. Wainwright,

677 F.2d 404, 406-07 (5th Cir. Unit B 1982)).

      Roberts brings claims under 42 U.S.C. § 1983 for alleged violations of his

constitutional rights while incarcerated at East Mississippi Correctional Facility.

Report [44] at 1. Under the Prison Litigation Reform Act of 1995, any prisoner
      Case 3:19-cv-00530-KHJ-FKB Document 47 Filed 02/23/21 Page 2 of 3




seeking to bring an action under § 1983 for prison conditions must first exhaust

administrative remedies. 42 U.S.C. § 1997e(a)(Supp. 2000); see also Booth v.

Churner, 532 U.S. 731, 740-41 (2001). A person must seek administrative remedies

prior to filing suit. Gonzales v. Seal, 702 F.3d 785, 788 (5th Cir. 2012). The Court

has no discretion to excuse a failure to exhaust administrative remedies and must

dismiss non-exhausted claims. Id.

      The Magistrate Judge entered his Report and Recommendation, finding

Roberts failed to exhaust administrative remedies for his claim. [44] at 5. The

Magistrate Judge further found that Roberts could not establish that MTC was

liable for the actions of its employees. Id. at 5-6. Based on these findings, the

Magistrate Judge recommended this Court grant MTC’s Motion for Summary

Judgment [40]. Id. at 6.

      Roberts does not object to the Magistrate Judge’s finding that he failed to

exhaust his administrative remedies. Instead, he states that MTC can be liable for

the actions of its employees because Phil Bryant, the former governor of Mississippi,

is the official policymaker. Objection [45] at 1. Even if this objection were valid,

Roberts’ failure to exhaust administrative remedies is sufficient to justify granting

MTC’s Motion for Summary Judgment [40].

      After review of the record, the Court, being fully advised in the premises,

finds that the Report and Recommendation is neither clearly erroneous nor contrary

to law and should be adopted as the opinion of this Court.




                                            2
      Case 3:19-cv-00530-KHJ-FKB Document 47 Filed 02/23/21 Page 3 of 3




      IT IS, THEREFORE, ORDERED AND ADJUDGED that the Report and

Recommendation [44] of United States Magistrate Judge F. Keith Ball, entered in

this cause should be, and the same is, adopted as the finding of this Court. MTC’s

Motion for Summary Judgment is GRANTED. This action is DISMISSED WITH

PREJUDICE.

      A separate Final Judgment will issue this day.

      SO ORDERED, this the 23rd day of February, 2021.

                                             s/ Kristi H. Johnson
                                             UNITED STATES DISTRICT JUDGE




                                         3
